Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  130356                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 130356
                                                                    COA: 250559
                                                                    St. Clair CC: 02-002798-FC
  LARRY JAMES LONSBY,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 13, 2005
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of Davis v Washington, __ US __; 126 S Ct 547; 163 L Ed 2d 458; 74 USLW 3272;
  2005 WL 1671669; 2005 US LEXIS 7859 (October 31, 2005), and Hammon v Indiana,
  __ US __; 126 S Ct 552; 163 L Ed 2d 459; 74 USLW 3272; 2005 WL 1914510; 2005 US
  LEXIS 7860 (October 31, 2005), are pending before the United States Supreme Court
  and that the decisions in those cases may resolve an issue raised in the present application
  for leave to appeal, we ORDER that this case be held in ABEYANCE pending the
  decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2006                      _________________________________________
           p0320                                                               Clerk